DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, added limitation of “such that the first component and the second component are not metallurgically bonded to each other” (lines 16-17) is ambiguous. Particularly, this implies that the components are not metallurgically bonded at all, which does not appear to be the case. According to Applicant’s specification, metallurgical bonding is prevented due to presence of the adhesion resistant material at the joint surfaces. Fig. 1C in original specification shows the adhesion resistant coating 19a/19b being applied to the inner joint surfaces 18a/18b. However, the adhesion resistant material is not present on at least side joint portion between the components and so, it 

    PNG
    media_image1.png
    507
    827
    media_image1.png
    Greyscale

Consequently, the limitation of two components “not metallurgically bonded” is conflicting since at least one joint portion between the two components is lacking the adhesion resistant coating and so, this joint portion is metallurgically bonded, as seen in Fig. 1B above. The claim should clarify which specific portions/surfaces of the components are coated or not coated with the adhesion resistant material, as consistent with Figs. 1B-1C of present invention. The recited conflicting language fails to clearly set forth the scope of the claims, rendering them indefinite. Based on Applicant’s original disclosure and drawings, it seems that metallurgical bonding is prevented at the first and second joint surfaces. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: the first component and the second component are not metallurgically bonded to each other at the first and second joint surfaces. 
Appropriate correction is requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Henderkott et al. (US 2016/0250725, hereafter “Henderkott”) in view of Salm et al. (US 2015/01375322, hereafter “Salm”)
Regarding claim 1, Henderkott discloses a method comprising: positioning a first component 54 comprising a first joint surface and a second component 58 comprising a second joint surface adjacent to each other to define a joint region including the first and second joint surfaces (figs. 5-6);
positioning a braze material 92 in the joint region [0041-0042], wherein an adhesion resistant material 82 (stop material- [0038]) is present between the braze material and the first joint surface and between the braze material and the second joint surface (fig. 6- see diagram below), and wherein the adhesion resistant material is configured to resist adherence of the braze material to the first joint surface and the second joint surface; 
heating the braze material 92 to a processing temperature to form an at least softened material in the joint region (brazing temperature forms at least softened material- [0045]); and forming a mechanical interlock comprising the braze material in the joint region joining the first and second components, 

    PNG
    media_image2.png
    447
    713
    media_image2.png
    Greyscale

Henderkott is silent concerning cooling. However, Henderkott discloses using a vacuum furnace for heating [0045] and so, one skilled in the art would recognize that there would be some sort of subsequent cooling after heating to finish the process. Nonetheless, cooling step is known in the art. Salm
As to claims 3-4, Henderkott does not disclose the adhesion resistant material comprising a superalloy foil or a superalloy powder. Salm discloses a brazing method, wherein a pre-sintered braze preform is covered with a heat resistant material having a melting point above that of the preform [0044, 0047]. The heat resistant material provides adhesion resistance due to higher melting point and may comprises a powder material coating, or a braze material comprising a superalloy MAR M-509B [0048] - this meets recited superalloy powder or foil/layer. Salm teaches that the heat resistance material helps to prevent or avoid any dimensional instability of the preform during subsequent heat applications [0054]. Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a resistant material similar to Salm in the joining method of Henderkott in order to improve dimensional stability of the joint region.
As to claim 5, Henderkott shows that the mechanical interlock at least partially surrounds at least one of the first component or the second component to mechanically secure the first component relative to the second component (fig. 6). It is noted that surrounding any side portion meets “partially surrounding”.
As to claim 6, Henderkott shows that the first component and the second component define an opening 74 in the joint region (fig. 5), and wherein the positioning the braze material 92 comprises introducing the braze material into the joint region through the opening (fig. 6).
As to claim 8, Henderkott discloses that the braze material 92 may include various forms such as a powder, paste, ribbon, etc. [0042] and comprises a shape at least partially conforming to the joint region (fig. 6).
As to claim 9, Henderkott does not mention a melting point depressant material. However, providing such material is known in the art. Salm teaches a braze method, wherein a preform comprises a sufficient amount of melting point depressant in a second alloy (melting point depressant sink material) to have a lower melting temperature than the base alloy/component so as to promote sintering with the base alloy and enable wetting & bonding; the second alloy comprises nickel-based superalloy including a melting point depressant such boron and/or silicon ([0007], [0031-0032], [0035]). Salm discloses that a sufficient amount of melting point depressant is determined considering potential reduction  of the mechanical & environmental properties [0037] and thus, artisan of ordinary skill would appreciate that the concentration of the melting point depressant is adjusted relative to the braze material. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a melting point depressant sink material within the joint region adjacent to the braze material in the joining method of Henderkott because doing so would promote sintering, and ensure wetting & bonding between the braze material and the components. 
As to claim 10, Henderkott discloses that component 58 can be Ni or Co-based superalloy and the braze material 92 may include a similar composition [0043]. The components are used in high temperature mechanical systems such 
As to claim 11, Henderkott discloses heating both components and the braze material in a vacuum furnace [0045].
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Henderkott in view of Salm as applied to claim 1 above, and further in view of Behringer et al. (US 3906617, hereafter “Behringer”)
As to claim 2, Henderkott does not specifically mention the adhesion resistant/stop material being applied to the joint surface by coating. However, such technique is known in the art. Behringer (also drawn to brazing method) teaches applying a braze stop-off composition to joint surface and adjacent area, wherein the compositions can be applied by techniques well known to one skilled in the art, including coating and spraying (col. 3, lines 50-57; col. 4, lines 11-15),  Behringer discloses the adhesion resistant coating based on rare earth compound (col. 3, lines 1-15), which provides at least an oxidation resistance. Henderkott also discloses that adhesion resistant/stop material 82 being a .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Henderkott in view of Salm as applied to claim 1 above, and further in view of Krueger et al. (US 5100050).
As to claim 7, Salm discloses brazing components of gas turbine engines [0003], but fails to show a conical seal interface proximate to and outside the joint region. However, Krueger (also directed to manufacturing gas turbine disks) teaches it is known to have a variety of configurations for the joint region between two components and adjacent areas, including conical or frustoconical interfaces/surfaces (fig. 1, col. 6, lines 15-25). Krueger further teaches that the invention is not limited to illustrated two parts having conical interfaces being joined to form a disk-shaped article and can have other configurations (col. 9, lines 48-60). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to define a conical seal interface proximate to and outside the joint region between the two components in the joining method of Henderkott & Salm in order to manufacture a desired turbine component such as a disk assembly (Krueger).

Response to Amendment and Arguments
Applicant's arguments filed 5/24/21 have been fully considered but they are  moot because new grounds of rejections have been set forth above in light of recent amendment. With respect to 112 rejection, clarification is required in claim 1 concerning the ambiguous feature of components not metallurgically bonded to each other. In terms of prior art, examiner notes that current rejection now relies upon reference of Henderkott. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735